         Case 1:20-cv-04748-BCM Document 33 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   3/17/21
 WINDWARD BORA LLC,
                                                        20-CV-4748 (BCM)
                Plaintiff,
                                                        ORDER
 -against-
 CONSTANCE R. BROWNE, et al.
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By order dated February 16, 2021 (Dkt. No. 32), the Court directed the parties to submit a

joint status letter updating the Court as to the dates for the note inspection and the defendants'

depositions. No such letter has been filed. The parties shall submit the joint status letter no later

than March 22, 2021.

Dated: New York, New York                     SO ORDERED.
       March 17, 2021


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
